697 N.W.2d 526 (2005)
472 Mich. 909-924
FORSYTH
v.
HOPPER.
No. 128433.
Supreme Court of Michigan.
June 17, 2005.
SC: 128433. COA: 257907.
On order of the Court, the application for leave to appeal the March 9, 2005 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. We further direct the court to give the holding of Waltz v. Wyse, 469 Mich. 642, 677 N.W.2d 813 (2004), full retroactive application. We VACATE our April 29, 2005 order granting motion for stay, without prejudice to defendants seeking a stay in the trial court and, if necessary, the Court of Appeals.
We do not retain jurisdiction.